Citation Nr: 1430817	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the Veteran had a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In April 2012, the Board remanded the claims for further development.  They are now ready for appellate review.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to in-service noise exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss disability and tinnitus were incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To that end, the Veteran contends that his current bilateral hearing loss and tinnitus are due to in-service noise exposure.  His military occupational specialty (MOS) was armor crewman.  See DD Form 214.  The Veteran testified during his March 2011 hearing that he trained gunners on tanks and did not use hearing protection.  Therefore, the Board accepts that the Veteran was exposed to significant noise during service.

Moreover, the Board finds that the Veteran has current bilateral hearing loss disability and tinnitus.  See January 2009 and January 2011 VA examinations.  While the January 2009 VA examiner stated that the results of the examination were not typical of noise-induced hearing loss, the January 2011 VA examiner did not provide an etiological opinion regarding the Veteran's bilateral hearing loss and tinnitus.  However, during his hearing, the Veteran competently and credibly reported that his bilateral hearing loss and tinnitus began in service and have continued since then.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  As the evidence is in equipoise in this case, the benefit of the doubt rule will be applied and service connection for bilateral hearing loss and tinnitus will be granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


